 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10   UNITED STATES OF AMERICA,                         Case No. 18cr0556-AJB
11                       Plaintiff,                    PRELIMINARY ORDER
                                                       OF CRIMINAL FORFEITURE
12          v.
13   JEFFREY ALLEN BOWMAN (1),
14                       Defendant.
15
16         WHEREAS, in the Superseding Information filed in this case, the United States
17 sought forfeiture of all property constituting or derived from proceeds or used or intended
18 to be used to commit or facilitate the commission of the offense set forth in Count 1, and
19 all firearms and ammunition involved in the commission of the offenses set forth in Counts
20 1 and 2 of the Superseding Information, pursuant to 21 U.S.C. § 853, 18 U.S.C. § 924(d),
21 and 28 U.S.C. § 2461(c); and
22         WHEREAS, pursuant to the terms of the Plea Agreement and Forfeiture Addendum
23 between the parties, the Defendant consented to the forfeiture of all right, title and interest
24 in all properties seized in connection with this case including, but not limited to, a Glock
25 17 9mm semiautomatic pistol, Serial No. PU094US, Fabarm S.P.A. FP6 12-gauge shotgun,
26 Serial No. 915084, four (4) Glock magazines, and approximately three hundred fifty-five
27 (355) unspent rounds of ammunition in varying types (including 9mm, 12-gauge, .22
28 caliber, and .22 long rifle), pursuant to 21 U.S.C. § 853, 18 U.S.C. § 924(d)(1), and
 1 28 U.S.C. § 2461(c), which were involved in the violations of 21 U.S.C. §§ 841(a)(1) and
 2 846, and 18 U.S.C. § 922(g)(1), as charged in Counts 1 and 2 of the Superseding
 3 Information, to which the Defendant entered guilty pleas; and
 4        WHEREAS, on or about July 22, 2019, the Defendant pled guilty before this Court
 5 to the Superseding Information, which pleas included consent to forfeiture of all properties
 6 seized in connection with this case, including all firearms and ammunition involved in the
 7 commission of the offense, including forfeiture of a Glock 17 9mm semiautomatic pistol,
 8 Serial No. PU094US, Fabarm S.P.A. FP6 12-gauge shotgun, Serial No. 915084, four (4)
 9 Glock magazines, and approximately three hundred fifty-five (355) unspent rounds of
10 ammunition in varying types (including 9mm, 12-gauge, .22 caliber, and .22 long
11 rifle); and
12        WHEREAS, by virtue of the facts set forth in the Plea Agreement and Forfeiture
13 Addendum, the United States has established the requisite nexus between the forfeited
14 properties and the offenses set forth in the Superseding Information and in the Plea
15 Agreement; and
16        WHEREAS, by virtue of Defendant’s factual admissions and guilty pleas to the
17 charges in the Superseding Information, the firearms, magazines, and ammunition are
18 hereby ordered forfeited to the United States, and it is now entitled to possession of said
19 properties, pursuant to 21 U.S.C. § 853, 18 U.S.C. § 924(d)(1), and 28 U.S.C.
20 § 2461(c); and
21        WHEREAS, pursuant to Rule 32.2(b), the United States having requested the
22 authority to take custody of the following properties which are hereby found forfeitable by
23 the Court, namely: a Glock 17 9mm semiautomatic pistol, Serial No. PU094US, Fabarm
24 S.P.A. FP6 12-gauge shotgun, Serial No. 915084, four (4) Glock magazines, and
25 approximately three hundred fifty-five (355) unspent rounds of ammunition in varying
26 types (including 9mm, 12-gauge, .22 caliber, and .22 long rifle); and
27        WHEREAS, the United States, having submitted the Order herein to the Defendant
28 through his attorney of record to review, and no objections having been received;

                                                 2
30                                                                                   18cr0556
 1         Accordingly, IT IS HEREBY ORDERED, ADJUDGED AND DECREED:
 2         1.    Based upon the factual admissions of the Defendant and his guilty pleas, the
 3 United States is hereby authorized to take custody and control of the Glock 17 9mm
 4 semiautomatic pistol, Serial No. PU094US, Fabarm S.P.A. FP6 12-gauge shotgun, Serial
 5 No. 915084, four (4) Glock magazines, and approximately three hundred fifty-five (355)
 6 unspent rounds of ammunition in varying types (including 9mm, 12-gauge, .22 caliber, and
 7 .22 long rifle), and the Defendant has hereby forfeited to the United States all of his right,
 8 title, and interest to said properties pursuant to 21 U.S.C. § 853, 18 U.S.C. § 924(d)(1), and
 9 28 U.S.C. § 2461(c) for disposition in accordance with the law, subject to the provisions
10 of 21 U.S.C. § 853(n).
11         2.    The Glock 17 9mm semiautomatic pistol, Serial No. PU094US, Fabarm
12 S.P.A. FP6 12-gauge shotgun, Serial No. 915084, four (4) Glock magazines, and
13 approximately three hundred fifty-five (355) unspent rounds of ammunition in varying
14 types (including 9mm, 12-gauge, .22 caliber, and .22 long rifle) are to be held by the Bureau
15 of Alcohol, Tobacco, Firearms and Explosives (“ATF”) in its secure custody and control.
16         3.    Pursuant to Rule 32.2(b) and (c), the United States is hereby authorized to
17 begin proceedings consistent with any statutory requirements pertaining to ancillary
18 hearings and rights of third parties. The Court shall conduct ancillary proceedings as the
19 Court deems appropriate only upon the receipt of timely third-party petitions filed with the
20 Court and served upon the United States. The Court may determine any petition without
21 the need for further hearings upon the receipt of the Government’s response to any petition.
22 The Court may enter an amended order without further notice to the parties.
23         4.    Pursuant to the Attorney General’s authority under Section 853(n)(1) of
24 Title 21, United States Code, Rule 32.2(b)(6), Fed. R. Crim. P., and Rule G(4) of the
25 Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions, the
26 United States forthwith shall publish for thirty (30) consecutive days on the Government’s
27 forfeiture website, www.forfeiture.gov, notice of this Order, notice of the United States’
28 intent to dispose of the properties in such manner as the Attorney General may direct, and

                                                  3
30                                                                                     18cr0556
 1 notice that any person, other than the Defendant, having or claiming a legal interest in the
 2 above-listed forfeited properties must file a petition with the Court within thirty (30) days
 3 of the final publication of notice or of receipt of actual notice, whichever is earlier.
 4         5.    This notice shall state that the petition shall be for a hearing to adjudicate the
 5 validity of the petitioner's alleged interest in the property, shall be signed by the petitioner
 6 under penalty of perjury, and shall set forth the nature and extent of the petitioner's right,
 7 title or interest in the forfeited property and any additional facts supporting the petitioner's
 8 claim and the relief sought.
 9         6.    The United States shall also, to the extent practicable, provide direct written
10 notice to any person known to have alleged an interest in the properties that are the subject
11 of the Preliminary Order of Criminal Forfeiture.
12         7.    Upon adjudication of all third-party interests, this Court will enter an
13 Amended Order of Criminal Forfeiture pursuant to 21 U.S.C. § 853(n), in which all
14 interests will be addressed.
15         8.    Pursuant to Rule 32.2(b)(4), this Order of Criminal Forfeiture shall be made
16 final as to the Defendant at the time of sentencing and is part of the sentence and included
17 in the judgment.
18         IT IS SO ORDERED.
     Dated: September 10, 2019
19
20
21
22
23
24
25
26
27
28

                                                   4
30                                                                                       18cr0556
